DETAILED ACTION
	This action is in response to the application filed 4/27/19. Currently, claims 1-11 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes legal phraseology, which is not permitted. The term “comprises” should be removed from the abstract to avoid this error.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “the individual’s” in line 4 of the claim should be amended to recite ---an individual’s---.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the band” in line 2 of the claim should be amended to recite ---the adjustable band---.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “an individual’s” in line 1 of the claim should be amended to recite ---the individual’s---.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “an individual’s” in line 1 of the claim should be amended to recite ---the individual’s---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitations “the upper level of the area that allows attachment of the face mask” and “the interior leaf.”  There is insufficient antecedent basis for these limitations in the claim. Claims 2-9 depend on claim 1 and therefore, include the same error.
Claims 4-6, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4-6, 9 and 10 recite “the face mask.” It is unclear which face mask of the previously recited “at least one face mask” (see claim 1, upon which claims 4-6, 9 and 10 depend) Applicant is attempting to refer to. 
Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation "the face mask area" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 contains the trademark/trade name “Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, hook and loop material and, accordingly, the identification/description is indefinite.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites “the pull tab” in line 1 of the claim. It is unclear which pull tab of the “at least one pull tab” (recited in claim 1, upon which claim 6 depends) Applicant is attempting to refer to.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites “the pull tab when pulled elevates the face mask over an individual’s nose and mouth or mouth alone.” This is an active, method step claim limitation, making it unclear what statutory category Applicant is attempting to claim (since claim 6 is drawn to an apparatus). For purposes of examination, the examiner will interpret the claim limitation to mean that the device is capable of being used as claimed.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “the fastener” in line 1 of the claim. It is unclear which fastener of the “at least one fastener” (recited in claim 1, upon which claim 8 depends) Applicant is attempting to refer to.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 contains the trademark/trade name “Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop material and, accordingly, the identification/description is indefinite.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitations “the outer surface” and “the inner surface.”  There is insufficient antecedent basis for these limitations in the claim.
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “the device of claim 1.” Since the specific structure of the device is not recited in claim 10, the metes and bounds of the claim is unclear. Applicant should amend claim 10 to recite the specific structure of the device. Claim 11 depends on claim 10 and therefore, includes the same error.
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “the fastener” in lines 2-3 of the claim. It is unclear which fastener of the “at least one fastener” recited in claim 1 (upon which claim 10 depends) Applicant is attempting to refer to. Claim 11 depends on claim 10 and therefore, includes the same error.
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “the pull tab” (twice recited). It is unclear which pull tab of the “at least one pull tab” recited in claim 1 (upon which claim 10 depends) Applicant is attempting to refer to. Claim 11 depends on claim 10 and therefore, includes the same error.
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “securing the face mask onto the base fabric on the device of claim 1.” It is unclear how the face mask can be secured to the device of claim 1, which the face mask is recited in claim 1 to be part of the device. Claim 11 depends on claim 10 and therefore, includes the same error.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation "the button hole" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vole (US 2011/0079225), in view of Bergman (US 2019/0166929) and further in view of Hetz et al. (US 5,035,006).
In regards to claims 1, 2 and 6, Vole teaches in Figures 1-3 more than one layer (scarf 13 is shown in Figure 3 to include pocket 11, formed by more than one layer of material) of fabric ([0025] and claim 1 teach the scarf 13 being made of “a planar main body fabric”) with a bottom fold (Figure 3 teaches the bottom edge of scarf 13 being folded to form the bottom of pocket 11; additionally, Figures 1 and 3 teach the bottom edges of scarf 13 being curved upward, forming fold(s)) and an opening (mouth of pocket 11) in back of (as shown in Figures 1 and 3, the pocket 11 is positioned on the back portion of the fabric forming scarf 13, which would be directly adjacent the user in use) the fabric ([0025] and claim 1 teach the scarf 13 being made of “a planar main body fabric”), wherein said fabric ([0025] and claim 1 teach the scarf 13 being made of “a planar main body fabric”) further comprises: at least one fastener ([0027] teaches “said planer main body has a securing mechanism for securing around the head of a user” and “the securing mechanism for securing around the head of a user can be any conceal the filter”) designed to allow attachment of ([0054] teaches “pocket 11 for housing and holding the treatable filter [17]”) the face mask (filter apparatus 17); or a combination thereof.
Vole does not teach at least one pull tab placed in the front of the fabric and attached securely at the upper level of the area that allows attachment of the face mask; and an adjustable band enclosed and secured in the interior leaf of the fabric; and wherein the pull tab is capable of being pulled to elevate the face mask over an individual’s nose and mouth or mouth alone; and the adjustable band further comprises: more than one button holes placed at various lengths along the band.
However, Bergman teaches in Figures 1, 2 and 4, [0031], [0036] and [0038] an analogous device with adjustable band (conforming band 150; [0036] teaches the conforming band 150 being made of “elastic material” which enables the length of the conforming band 150 to be adjusted by stretching) enclosed and secured in the interior leaf ([0036] and [0038] teach the conforming band being “threaded through” and “disposed within” sleeves 160a, 160b) of the fabric (inner fabric layer 110, outer fabric layer 120); and the adjustable band (conforming band 150) further comprises: more than one button holes (exposed portions 152a, 152b; taught in [0036] to be formed as 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the fabric of Vole to include an adjustable band enclosed and secured in the interior leaf of the fabric; and the adjustable band further comprises: more than one button holes placed at various lengths along the band as taught by Bergman because this element is known to enable the fabric to more closely, securely and adjustably conform and fit to the size and shape of the wearer’s face, as Bergman teaches in [0036] and [0038].
Vole and Bergman do not teach at least one pull tab placed in the front of the fabric and attached securely at the upper level of the area that allows attachment of the face mask; wherein the pull tab is capable of being pulled to elevate the face mask over an individual’s nose and mouth or mouth alone.
However, Hetz et al. teaches in Figures 1, 2, 4 and 6 and column 4, lines 14-17 and 46-50 an analogous device with at least one pull tab (nose portion 32; can be considered a pull tab inasmuch as nose portion 32 is a “protruding” (see column 4, lines 46-50) structure that is capable of being grasped and pulled on by a user’s hand) placed in the front (as shown in Figure 4) of the fabric (first or outer fabric layer 16, second inner fabric layer 18) and attached securely (integral with and therefore, secured to) at the upper level of (as shown in Figures 2, 4 and 6) the area that allows attachment of the face mask (breathing vent portion 40); wherein the pull tab (nose portion 32) is capable of being pulled to elevate the face mask (breathing vent portion 40) over an individual’s nose and mouth or mouth alone (nose portion 32 is capable of being 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the fabric of Vole as modified by Bergman to include at least one pull tab placed in the front of the fabric and attached securely at the upper level of the area that allows attachment of the face mask; wherein the pull tab is capable of being pulled to elevate the face mask over an individual’s nose and mouth or mouth alone as taught by Hetz et al. because this element is known to provide a flange that facilitates proper alignment of the device over the user’s nose, as Hetz et al. teaches in Figure 2 and column 4, lines 46-50.
In regards to claim 3, Vole, Bergman and Hetz et al. teach that apparatus of claim 1. Vole teaches in Figures 1 and 2 that said device is designed to be worn around an individual’s neck (as shown in Figures 1 and 2) or lower part of the head.
In regards to claim 4, Vole, Bergman and Hetz et al. teach that apparatus of claim 1. Vole teaches in Figure 3 that the face mask (filter apparatus 17) is placed in the interior front fold (pocket 11 is shown in Figure 3 to be bound folded material; [0054] teaches “pocket 11 for housing and holding the treatable filter [17]”) in the face mask area (pocket 11) of the fabric ([0025] and claim 1 teach the scarf 13 being made of “a planar main body fabric”).
In regards to claim 5, Vole, Bergman and Hetz et al. teach that apparatus of claims 1 and 4. Vole teaches in [0021] that the face mask (filter apparatus 17) is Velcro, buttons, sliders or a combination thereof.
In regards to claim 7, Vole, Bergman and Hetz et al. teach that apparatus of claim 1. Vole does not teach that the adjustable band is made of material that is stretchable, said material comprising elastic, rubber or both.
However, Bergman teaches in [0036] that the adjustable band (conforming band 150; [0036] teaches the conforming band 150 being made of “elastic material” which enables the length of the conforming band 150 to be adjusted by stretching) is made of material that is stretchable ([0036] teaches the conforming band 150 being made of “elastic material,” which is a material that is capable of stretching), said material comprising elastic ([0036] teaches the conforming band 150 being made of “elastic material”), rubber or both.
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the adjustable band of Vole as modified by Bergman and Hetz et al. to be made of material that is stretchable, said material comprising elastic, rubber or both as taught by Bergman because this element is known to enable the adjustable band to more closely and securely conform to the shape of the wearer’s face, as Bergman teaches in [0038].
In regards to claim 8, Vole, Bergman and Hetz et al. teach that apparatus of claim 1. Vole teaches in [0027] that the fastener ([0027] teaches “said planer main body has a securing mechanism for securing around the head of a user” and “the securing mechanism for securing around the head of a user can be any acceptable fastener and includes, but is not limited to a hook and loop fasteners (Velcro), zippers, buttons, Velcro, button, slider (a zipper is a fastener that slides in use), or a combination thereof.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vole (US 2011/0079225), in view of Bergman (US 2019/0166929), in view of Hetz et al. (US 5,035,006) and further in view of Pridgen (US 2004/0151762).
In regards to claim 9, Vole, Bergman and Hetz et al. teach that apparatus of claim 1. Vole, Bergman and Hetz et al. do not teach the face mask is impervious on the outer surface, is absorbent on the inner surface, is made with anti-bacterial materials, or a combination thereof.
However, Pridgen teaches in Figures 1 and 2 and [0022-0023] an analogous device wherein the face mask (cough mitt 10) is impervious on the outer surface ([0022] teaches “impervious backing 16;” note: “outer” is a relative position; Figure 2 shows the impervious back 16 being positioned on a bottom, outer perimeter surface of pad layer 12), is absorbent on the inner surface (pad layer 14 is taught in [0022] to be “absorbent;” note: “inner” is a relative position; Figure 2 shows the pad layer 14 being positioned on a top, inner perimeter of pad layer 12), is made with anti-bacterial 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the face mask of Vole as modified by Bergman and Hetz et al. to be impervious on the outer surface, is absorbent on the inner surface, is made with anti-bacterial materials, or a combination thereof as taught by Pridgen because this configuration is known to minimize the aerosol spread of cold and flu viruses due to coughing and sneezing, as Pridgen teaches in the abstract.
In regards to claim 10, Vole teaches in Figures 1-3 securing (as taught in [0021]) the face mask (filter apparatus 17) onto the base fabric ([0025] and claim 1 teach the scarf 13 being made of “a planar main body fabric”) on the device of claim 1 (Vole, Bergman and Hetz et al. teach providing the apparatus of claim 1, as discussed in the rejection of claim 1 above) using the fastener ([0021] teaches “the filter has a variety of different fastening options to remain secure within the main scarf apparatus” and “one attachment system includes having the outside of the filter covered with an apparel-friendly adhesive, allowing it to be stuck to the inside of a scarf, in addition to being placed within a pocket in the scarf, thereby ensuring the stability of the filter while inside the scarf”); placing the device around the neck of the individual ([0017] teaches “the apparatus can be provided as a versatile preventative and beneficial medical scarf apparatus that covers the neck;” also shown in Figure 1); securing the device around fasten it around the face, effectively covering the neck”). 
Vole and Bergman do not teach adjusting the device for a snug fit; pulling the pull tab prior to the urge to sneeze, cough or blow the nose to elevate the fabric and the mask in such a manner that it covers the individual’s nose and mouth or mouth; sneezing, coughing, blowing one’s nose or a combination thereof into the face mask so that the infectious particles are contained by the face mask and the surrounding material; and pulling the pull tab down back to the resting position around the neck so that the face mask folds on itself and does not contaminate the individual’s hands, clothing or neck.
However, Hetz et al. teaches in Figures 1, 2, 4 and 6, column 6, lines 19-24 and column 7, lines 1-15 an analogous method that includes adjusting the device for a snug fit (column 6, lines 19-24 teaches “the VELCRO fastener means further provide for incremental size adjustment of the accessory so it may fit a variety of wearers of different sizes” and “the garment may be incrementally adjusted to accommodate the comfort of the wearer”); pulling the pull tab (nose portion 32; can be considered a pull tab inasmuch as nose portion 32 is a “protruding” (see column 4, lines 46-50) structure that is capable of being grasped and pulled on by a user’s hand) prior to the urge to sneeze, cough or blow the nose to elevate the fabric and the mask in such a manner that it covers the individual’s nose and mouth or mouth (see column 7, lines 1-15 and Figure 2); and pulling (column 6, lines 67-68 teaches “the garment [which includes the nose portion 32] may be pulled down over the head of a wearer to seat around the wearer's neck”) the pull tab (nose portion 32) down back to the resting position around 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the method of Vole as modified by Bergman and Hetz et al. to include adjusting the device for a snug fit; pulling the pull tab prior to the urge to sneeze, cough or blow the nose to elevate the fabric and the mask in such a manner that it covers the individual’s nose and mouth or mouth; and pulling the pull tab down back to the resting position around the neck so that the face mask folds on itself and does not contaminate the individual’s hands, clothing or neck as taught by Hetz et al. because these steps are known to comfortably positon the face mask on the user as needed and conveniently stow the device when not in use.
Vole, Bergman and Hetz et al. do not teach sneezing, coughing, blowing one’s nose or a combination thereof into the face mask so that the infectious particles are contained by the face mask and the surrounding material.
However, Pridgen teaches in [0002], [0016] and [0025] an analogous method that includes sneezing, coughing, blowing one’s nose or a combination thereof into the face mask (cough mitt 10) so that the infectious particles are contained by the face mask (cough mitt 10) and the surrounding material.
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the method of Vole as modified by Bergman and Hetz et al. to include sneezing, coughing, blowing one’s nose or a combination thereof into the face mask so that the infectious particles are contained by 
In regards to claim 11, Vole, Bergman, Hetz et al. and Pridgen teach the method of claim 10. Vole does not teach that the device is adjusted for a snug fit by using the button hole on the adjustable band on the device.
However, Bergman teaches in [0036] an analogous method wherein the device (mask 100) is adjusted for a snug fit ([0036] teaches “the number of loops may vary to accommodate fit and size in accordance with one or more embodiments of the present invention”) by using the button hole (exposed portions 152a, 152b; taught in [0036] to be formed as “one or more loops” for connection to buttons 130a, 130b) on the adjustable band (conforming band 150; [0036] teaches the conforming band 150 being made of “elastic material” which enables the length of the conforming band 150 to be adjusted by stretching) on the device (mask 100). 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the method of Vole as modified by Bergman, Hetz et al. and Pridgen to include that the device is adjusted for a snug fit by using the button hole on the adjustable band on the device as taught by Bergman because this step is known to enable the adjustable band to be adjusted such that the adjustable band “may vary to accommodate fit and size” of a particular individual, as Bergman teaches in [0036].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        4/5/2021